Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 14, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (Pub. No.: US 2009/0179210 A1).

Regarding Claim 1, Cok discloses a display device comprising: 										a base layer (Par. 0020, Fig. 1J - 10); 								a pixel defining pattern configured to define pixel areas and disposed on the base layer (Par. 0020, Fig. 1J - 34); and 											a light emitting element pattern disposed on each of the pixel area (Par. 0020, Fig. 1J), 		wherein the light emitting element pattern comprises: 					a light emitting layer (Par. 0020, Fig. 1J – 14C); 							an electrode layer disposed on the light emitting layer (Par. 0020, Fig. 1J – 16C); and  		a protection layer configured to cover the electrode layer (Par. 0020-0023, Fig. 1J - 17), 		the protection layer comprises: 								


    PNG
    media_image1.png
    277
    577
    media_image1.png
    Greyscale


a cover portion disposed to overlap the electrode layer (Par. 0020-0023, see annotated Fig. 1J above); and 											a protruding portion extending from the cover portion and protruding in a thickness direction of the cover portion (Par. 0020-0023, see annotated Fig. 1J above – the part of the protrusion layer 17 above the cover portion as shown in annotated Fig. 1J above, except the very uppermost part, could be considered as the protruding portion).

Regarding Claim 2, Cok, as applied to claim 1, discloses 			        the display device, further comprising an encapsulation layer configured to cover the light emitting element pattern (Par. 0007 – not shown in any of the Figs. but its deposition is implied).

Regarding Claim 3, Cok, as applied to claim 1, discloses 			         the display device, wherein the light emitting layer comprises an organic light emitting material (Par. 0019-0022 & 0033).

Regarding Claim 4, Cok, as applied to claim 1, discloses 			         the display device, wherein the protection layer comprises an inorganic material (Par. 0020).

Regarding Claim 5, Cok, as applied to claim 1, discloses 			         the display device, wherein the protection layer further comprises an extension portion connected to an end of the protruding portion and extending substantially parallel to the base layer (Fig. 1J – the very upper portion of layer 17 above the protruding portion could be considered as the extension portion).

Regarding Claim 6, Cok, as applied to claim 5, discloses 			         the display device, wherein the extension portion extends toward the electrode layer (Fig. 1J – as explained above in the rejection of claim 5, the very upper portion of layer 17 above the protruding portion could be considered as the extension portion; the extension portion at least partially extends toward the electrode layer).


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (Pub. No.: US 2015/0014636 A1).

Regarding Claim 1, Kang discloses a display device comprising: 										a base layer (Par. 0036-0041, Fig. 2 - 21); 								a pixel defining pattern configured to define pixel areas and disposed on the base layer (Par. 0036-0041, Fig. 2 - 219); and 										a light emitting element pattern disposed on each of the pixel area (Par. 0036-0041, Figs. 1-2 - 22), 												wherein the light emitting element pattern comprises: 					a light emitting layer (Par. 0053-0054, Fig. 2 – 220); 						an electrode layer disposed on the light emitting layer (Par. 0053-0054, Fig. 2 – 222); and  	a protection layer configured to cover the electrode layer (Par. 0036-0041, 0076, Fig. 2 – comprising 225, 301 & 302), 										the protection layer comprises: 	

    PNG
    media_image2.png
    714
    805
    media_image2.png
    Greyscale
portion						
a cover portion disposed to overlap the electrode layer (Par. 0036-0041, 0076, Fig. 2 – comprising 225 and 301 right above light emitting layer 220); and 	
a protruding portion extending from the cover portion and protruding in a thickness direction of the cover portion (Par. 0036-0041, 0076, Fig. 2 – comprising 225, 301 & 302 protruding in a thickness direction of the cover portion from the cover portion).

Regarding Claim 2, Kang, as applied to claim 1, discloses 			        the display device, further comprising an encapsulation layer configured to cover the light emitting element pattern (Par. 0076, Fig. 2 – 307).

Regarding Claim 3, Kang, as applied to claim 1, discloses 			         the display device, wherein the light emitting layer comprises an organic light emitting material (Par. 0053-0054).

Regarding Claim 4, Kang, as applied to claim 1, discloses 			         the display device, wherein the protection layer comprises an inorganic material (Par. 0085, 0091).

Regarding Claim 5, Kang, as applied to claim 1, discloses 			         the display device, wherein the protection layer further comprises an extension portion connected to an end of the protruding portion and extending substantially parallel to the base layer (see annotated Fig. 2 below).

    PNG
    media_image3.png
    705
    794
    media_image3.png
    Greyscale

Regarding Claim 6, Kang, as applied to claim 5, discloses 			         the display device, wherein the extension portion extends toward the electrode layer (see annotated Fig. 2 above used for the rejection of claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/07/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812